Citation Nr: 0424741	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  99-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 1999 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD); a 10 percent rating was assigned for 
this disability, effective January 6, 1999.  A notice of 
disagreement relative to the effective date of the award of 
service connection and the rating assigned was filed in July 
1999.  A statement of the case was thereafter issued in July 
1999.  The veteran perfected an appeal in this matter in July 
1999.  

In December 2000, the Board denied the veteran's claims for 
an effective date earlier than January 6, 1999, for the grant 
of service connection for PTSD; at that time, the Board also 
remanded the issue of entitlement to an increased rating for 
PTSD.  The veteran appealed the denial of his claim for an 
earlier effective date to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, counsel for the 
Secretary of Veterans Affairs filed a Motion for Partial 
Remand and to Stay Proceedings (motion), requesting that the 
Court vacate and remand the Board's decision as to the denial 
of the claim for an earlier effective date for consideration 
of that claim in light of the Veterans Claims Assistance Act 
of 2000, signed into law during the pendency of this appeal.  
The veteran did not oppose the motion.  In an April 2001 
order, the Court granted the motion for remand, vacated the 
Board's December 2000 decision as to the denial of the 
earlier effective date claim, and remanded that issue to the 
Board for readjudication in light of the enactment of the 
VCAA and pursuant to Holliday v. Principi, 14 Vet. App. 280 
(2001).  

In November 2002, the Board remanded this claim to the RO for 
additional development.  A VA compensation examination was 
conducted in July 2003.  Thereafter, by a rating action of 
January 2004, the RO increased the evaluation assigned to the 
service-connected PTSD from 10 percent to 30 percent, 
effective January 6, 1999.  A supplemental statement of the 
case, regarding the claim for an earlier effective date, was 
issued in January 2004.  

A videoconference hearing was scheduled to be held in July 
2004 before the undersigned Veterans Law Judge; however, the 
veteran failed to report for the hearing and has not 
requested that it be rescheduled.  Accordingly, the Board 
concludes that the veteran has effectively withdrawn his 
request for such a hearing.  38 C.F.R. §§ 20.702(d), 
20.704(d).  

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is being remanded and is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an earlier effective 
date for the grant of service connection for PTSD has been 
obtained by the RO to the extent possible.  

2.  The veteran's initial claim for service connection for 
PTSD was received at the RO on January 6, 1999, more than one 
year after he was separated from active service.  

3.  In a June 1999 rating decision, the RO granted service 
connection for PTSD effective from January 6, 1999.  

4.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for PTSD prior to January 6, 1999.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
January 6, 1999, for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(b) (2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board remanded this case in November 2002 for the RO to 
ensure that all notification and development action required 
by the VCAA was fully complied with and satisfied, and then 
to readjudicate the claim.  VA has met all notice and duty to 
assist obligations to the veteran under the VCAA.  The 
veteran in this case has been notified as to the laws and 
regulations governing effective dates.  He has, by 
information letters, rating actions, a July 1999 statement of 
the case, and the Board decision of December 2000 been 
advised of the evidence considered in connection with his 
earlier effective date appeal, and the evidence potentially 
probative of the claim.  Additionally, by letters dated in 
February 2003 and April 2003, and Supplemental Statements of 
the Case dated in March 2003 and January 2004, VA informed 
the veteran of the new notice and duty to assist provisions 
of the VCAA and advised him of the information he needed to 
submit to establish an earlier effective date.  In March 2003 
and again in January 2004, the RO cited 38 C.F.R. 
§ 3.159(b)(1), which reflects that VA "will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  

In this case, it is asserted that the veteran is entitled to 
an effective date prior to January 6, 1999, because he 
received treatment for PTSD prior to this date.  Inasmuch as 
the grant of service connection can be no earlier than the 
date of receipt of the original claim, any additional factual 
or evidentiary development regarding treatment for PTSD 
cannot conceivably result in allowance of an earlier 
effective date for the grant of service connection for PTSD.  
The law is dispositive of the earlier effective date issue 
irrespective of any medical records showing treatment for 
PTSD prior to the date of receipt of the claim.  Accordingly, 
any deficiency regarding the duty to notify or to assist 
provisions of the VCAA would not constitute prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
("Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.)

II.  Factual Background.

The record indicates that the veteran had active military 
service from March 1968 to October 1969.  The veteran's 
service medical records make no reference to PTSD.  At his 
October 1969 physical examination for service separation, the 
veteran was found to exhibit no psychiatric abnormalities.  
The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  

The veteran initially filed a claim for VA compensation at 
separation from service in October 1969 on VA Form 21-526e.  
The only disability listed on this form was for a missing 
testicle.

The next claim for compensation (VA Form 21-526) filed by the 
veteran was dated in November 1996.  On this form the veteran 
listed a skin condition as the sickness, disease or injury 
for which the claim was made.  Medical evidence submitted in 
support of this claim included a medical form completed in 
February 1989 by I. Citty, M.D., which reflects that the 
veteran had no mental/nervous impairment.  It was reported 
that the veteran was able to function under stress and engage 
in interpersonal relations (no limitation).

In a September 1998 written statement, the veteran's attorney 
informed the RO that he had been retained by the veteran "to 
represent this person's interest relative to a claim for 
benefits pursuant to Title 38" and requested copies of 
documents from the veteran's claims file.  No specific 
disorder was identified as that for which service connection 
was or would be sought.  In October 1998, the veteran's 
attorney submitted documentation which was requested to be 
"made official exhibits to the veteran's file."  The 
documentation was described by the veteran's attorney as 
"Directory of Names, page 659; Department of the Army #672-
3, page 229; and Infantry Regiments of the U.S. Army, pages 
616-617."  No specific claim was identified or otherwise 
advanced.  

In a letter dated December 31, 1998, and received at the RO 
on January 6, 1999, the veteran's attorney requested that the 
veteran be scheduled for a personal hearing on the following 
issue:  "Pre-determination -- PTSD."  Submitted in support 
of the claim were VA progress notes, dated from September 
1998.

Treatment records from the Little Rock, Arkansas, Vet Center 
dated between September 1998 and December 1998 indicate that 
the veteran exhibited "symptoms consistent with PTSD 
diagnosis" and "continued PTSD symptoms."  A December 1998 
VA mental health clinic treatment record states that an 
impression of a "partial symptomatology of PTSD" was 
advanced.  A January 28, 1999, VA PTSD Evaluation Summary 
assessed the veteran as having PTSD.  

At his personal hearing in March 1999, the veteran testified 
that his unit participated in reconnaissance missions, during 
which they came under mortar and sniper fire.  The veteran 
indicated that the most stressful incident occurred in 
February 1969 while his unit was out on a reconnaissance 
mission, when his friend was killed.  The veteran reported 
having flashbacks and nightmares of the incident.

The veteran was accorded an examination for disability 
evaluation purposes in June 1999.  Following a mental status 
evaluation, the veteran was diagnosed with PTSD, chronic.  

By a rating action of June 1999, the RO granted service 
connection for PTSD, and assigned a 10 percent disability 
rating, effective January 6, 1999, the date of receipt of the 
veteran's attorney's request for a predetermination hearing.  


III.  Legal analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2003).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2003).  

The veteran's attorney submitted a number of documents 
between September 1998 and January 1999.  In reviewing the 
attorney's September 1998 representation notice to the RO; 
October 1998 transmittal with attachments; and December 1998 
pre-determination hearing request, the Board observes that 
only the hearing request mentions PTSD and thus may be 
reasonably construed as a claim for service connection for 
that disorder.  While the attachments to the October 1998 
transmittal may be viewed as documentation of the sort which 
would normally support a claim for service connection for 
PTSD, neither the transmittal nor the attachments themselves 
identify the benefit sought, if any.  They do not reflect a 
communication or action indicating the veteran's intent to 
apply for service connection for PTSD.  Indeed, the documents 
do not identify any specific claim or discuss the veteran's 
entitlement to service connection for PTSD or service 
connection in general.  Therefore, the Board concludes that 
the veteran's claim for service connection for PTSD was 
received on January 6, 1999, the date of receipt of the 
attorney's December 1998 request for a predetermination 
hearing.  38 C.F.R. § 3.155.  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of January 6, 1999, is 
the earliest effective date assignable for service connection 
for PTSD, as a matter of law.  The date of receipt of the 
veteran's original claim seeking service connection for this 
disorder was more than one year after his separation from 
service in October 1969.  Accordingly, the applicable 
regulation dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran contends that the effective date should be 
earlier because he received treatment for his PTSD at the Vet 
Center earlier than January 6, 1999.  The Court has held that 
the mere presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the condition.  Brannon v. West, 12 
Vet. App. 32, 34-35 (1998); see also KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); cf. 38 C.F.R. § 3.157(b) (permitting certain medical 
reports to be accepted as an "informal claim for increased 
benefits or an informal claim to reopen").  Medical evidence 
reflecting PTSD symptoms dated prior to January 6, 1999, 
would not reasonably raise a claim for service connection for 
a psychiatric disability.  "A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  38 U.S.C. § 5101(a); 
see also 38 C.F.R. § 3.151(a).  A claim "means a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (emphasis added).  
"Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid."  Jones v. West, 136 F.3d 1296, 
1299 (Fed . Cir. 1998).  Therefore, before the RO can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  The veteran did not file 
a claim for service connection for PTSD until January 6, 
1999.

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for a 
psychiatric condition prior to receipt of the communication 
on January 6, 1999.  The mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek entitlement to service connection for a 
psychiatric condition.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence of a 
written communication seeking service connection for PTSD on 
file prior to the date of receipt of the communication 
received on January 6, 1999.  38 C.F.R. § 3.1(p).  
Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an effective 
date prior to January 6, 1999, for a grant of service 
connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  


ORDER

Entitlement to an effective date prior to January 6, 1999, 
for the grant of service connection for PTSD is denied.  


REMAND

As noted above, by a rating action of June 1999, the RO 
granted service connection for PTSD, and assigned a 10 
percent disability rating effective January 6, 1999.  The 
veteran perfected a timely appeal to the rating assigned to 
his PTSD.  In December 2000, the Board remanded that issue to 
the RO for further evidentiary development.  Following the 
receipt of additional VA treatment records, an SSOC was 
issued in October 2002.  

The record indicates that the veteran was re-examined by VA 
in July 2003, and a rating action of January 2004 increased 
the rating for PTSD from 10 percent to 30 percent, effective 
January 6, 1999.  An SSOC was issued on the same date listing 
only the issue of entitlement to an effective date prior to 
January 6, 1999, for the award of service connection for 
PTSD.  The RO cited to a March 2003 statement from the 
veteran in which he stated that he "should be considered for 
an evaluation of no lower than 30 percent" and concluded 
that the grant of a 30 percent rating for the veteran's PTSD 
was a "full grant" of benefits.  

In the March 2003 statement, the veteran stated that his 
symptoms were getting more severe and made it harder for him 
to continue a normal weekly work schedule.  In statements 
dated in September 1993, the veteran and his wife described 
his symptoms and asserted that the symptoms were getting more 
severe each and every day.  In the opinion of the Board, the 
veteran's statement cannot reasonably be construed, under all 
the circumstances in this case, to express a clear intent to 
so limit the issue on appeal.  Therefore, the RO was required 
to construe the appeal as an appeal for the maximum benefit 
allowed by law and regulation and thus to consider all 
potentially applicable PTSD disability ratings.

The fact that the veteran expressly mentioned that he should 
be considered for an evaluation of no lower than 30 percent 
does not operate to limit the appeal to that specific 
question.  Neither the veteran nor his representative ever 
stated that the veteran sought no more than a 30 percent 
rating.  Rather, the veteran merely stated that he should 
have a rating no lower than 30 percent.  Nothing in the 
veteran's statement evinces an intent to limit the issue on 
appeal to entitlement to only a 30 percent rating.  Where, as 
here, there is no clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected PTSD, the RO is required to consider 
entitlement to all available ratings for that condition.

Thus, there was no reasonable basis for the RO to conclude 
that the 30 percent rating was an award of all benefits 
sought, and there was no basis in law or regulation upon 
which the RO could have abrogated the pending appeal to the 
Board.  Therefore, the claim for an increased rating for PTSD 
remains on appeal, insofar as it is presumed that a claimant 
is seeking the maximum benefits allowed by regulation, unless 
he or she indicates otherwise.  AB v. Brown, 6 Vet. App. 35 
(1993).  

Since the claim for a rating in excess of 30 percent for PTSD 
remains on appeal, and additional evidence pertinent to this 
case was added to the file since the SSOC was issued in 
October 2002, the RO should re-adjudicate that claim, and 
issue an SSOC, if the benefit sought on appeal remains 
denied.  See 38 C.F.R. § 19.31.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request that the 
veteran identify all medical care 
providers who may possess additional 
records reflecting treatment for his 
PTSD.  The RO should request treatment 
reports from all sources identified by 
the veteran.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records and treatment 
notes. 

2.  Thereafter, The RO should review and 
readjudicate the veteran's claim for a 
rating in excess of 30 percent for PTSD.  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
include consideration of all medical 
evidence pertinent to the veteran's PTSD 
received since the supplemental statement 
of the case of October 2002.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



